DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 02/16/2021.	
3.	Claims 1-16 are pending. Claims 1, 5-13, 15-16 are under examination on the merits. Claim 16 is amended. Claims 2-4, 14 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive, thus claims 1, 5-13, 15-16 stand rejected as set forth in Office action dated 11/13/2020 and further discussed in the Response to Arguments below.  
  
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kundu et al. (High-Tg carbazole derivatives as blue-emitting hole-transporting materials for electrolumine- scent devices, Adv. Funct. Mater., 2003, 13, No. 6, 445-452, hereinafter “Kundu”). 

	Regarding claim 1: Kundu discloses double-layer organic-emitting devices such as ITO: indium tin oxide as anode /HTL: hole transporting layer as anode-side buffer layer including structural formula (1)/ETL: electron transporting layer as photoelectric conversion layer including  
3 (tris(8-hydroxyquinoline) aluminum)/Mg:Ag as cathode (Page 445, Abstract, lines 4-9), wherein the structural formula (1) is represented by formula 7, R=H, and Ar is 2,5-thienyl (Page 446, reaction 7).  

    PNG
    media_image1.png
    300
    250
    media_image1.png
    Greyscale

8.	Claims 1, 5-13, 15-16 are rejected under 35 U.S.C. 1039 (a)(1) or (a)(2) as being unpatentable over Ujiie et al. (WO 2016/185858, equivalent to US Pub. No. 2018/0114926 A1, hereinafter “Ujiie”) in view of Kundu et al. (High-Tg carbazole derivatives as blue-emitting hole-transporting materials for electroluminescent devices, Adv. Funct. Mater., 2003, 13, No. 6, 445-452, hereinafter “Kundu”). 

Regarding claim 1: Ujiie teaches an imaging element (Page 7, [0054]-[0055], Example 1, Fig 1) which is formed by sequentially stacking at least an anode, an anode-side buffer layer such as carrier blocking layer, a photoelectric conversion layer, and a cathode (Page 8, [0055]), Fig 1). Ujiie does not expressly teach the anode-side buffer layer includes a material having structural formula (1) as set forth. 
However, Kundu teaches double-layer organic-emitting devices such as ITO: indium tin oxide as anode /HTL: hole transporting layer as anode-side buffer layer including structural formula (1)/ETL: electron transporting layer as photoelectric conversion layer including  
TPBI: (1,3,5-tris(N-phenylbezimidazol-2-yl)- benzene) or Alq3 (tris(8-hydroxyquinoline) aluminum)/Mg:Ag as cathode (Page 445, Abstract, lines 4-9), wherein the structural formula (1) is represented by formula 7, R=H, and Ar is 2,5-thienyl (Page 446, reaction 7) with benefit of nd para, lines 4-6). 

    PNG
    media_image1.png
    300
    250
    media_image1.png
    Greyscale

In an analogous art of an imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the an anode-side buffer layer such as carrier blocking layer by Ujiie so as to include the anode-side buffer layer includes a material having structural formula (1) as set forth as taught by Kundu, and would have been motivated to do so with reasonable expectation that this would result in providing as efficient carrier blocking layer with high glass transition temperature as suggested by Kundu (Page 445, right Col. 2nd para, lines 4-6). 

Regarding claim 5: Ujiie teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein the difference between a HOMO value of the material forming the anode-side buffer layer and a HOMO value of a p-type material forming the photoelectric conversion layer is in the range of ±0.2 eV (Page 6, [0044]; Page 8, [0058]).
Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted).

Regarding claim 6: Ujiie teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein the HOMO value of the p-type material forming the photoelectric conversion layer is a value from -5.6 eV to -5.7 eV 
Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted).

Regarding claim 7: Ujiie teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein carrier mobility of the material forming the anode-side buffer layer is higher than or equal to 5x 10-6 cm2/V.s (Page 14, [0090, Table 9; Page 15, [0101]; Page 16, [0110]). 

Regarding claim 8: Ujiie teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein an absorption spectrum of the material forming the anode-side buffer layer has an absorption maximum at a wavelength of 425 nm or lower (Page 4, [0037]; Page 15, [0100]; Page 16, [0109]).

Regarding claim 9: Ujiie teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein the anode and the cathode are formed of a transparent conductive material (Page 5, [0040]). 

Regarding claim 10: Ujiie teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1),  wherein one of the anode and the cathode is formed of a transparent conductive material and the other is formed of a metal material (Page 5, [0040]).

Regarding claim 11: Ujiie teaches a stacked-type imaging element which is formed by stacking at least one of the imaging elements (Page 4, [0034]).

Regarding claim 12: Ujiie teaches an imaging apparatus comprising: a plurality of imaging elements (Page 4, [0034]).

Regarding claim 13: Ujiie teaches an imaging apparatus comprising: a plurality of stacked-type imaging elements (Page 4, [0034]).

Regarding claim 15: Ujiie teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein the photoelectric conversion layer includes two or three types of semiconductor materials, as a p-type organic semiconductor material, and as an n-type organic semiconductor material (Page 4, [0034]).

Regarding claim 16: Ujiie teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein the photoelectric conversion layer includes crystal silicon, amorphous silicon, microcrystalline silicon, crystalline selenium, amorphous selenium, and a compound semiconductor material and/or a quantum dot formed of any of these materials (Page 4, [0034]). 

Response to Arguments
9.	Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive,
In response to the Applicant’s argument that Kundu is silent as to an imaging element. Kundu does not demonstrate or suggest irradiation of a photoelectric conversion layer in an imaging element. Kundu fails to disclose the use of a dicarbazolyl derivative of formula (1) in an imaging element.
Advanced Display Sys., Inc. v. Kent State Univ., 212 F.3d 1272, 1282 (Fed. Cir. 2000). PTO has further explained that material incorporated by reference "is effectively part of the host document as if it were explicitly contained therein." Id. Kundu discloses organic light-emitting diodes (OLEDs) which are promising elements for the next generation of flat-panel displays. Typically, OLEDs are fabricated using organic thin films derived either from vapor-deposited small molecules or spin-cast polymers. It is now identified that molecules or polymers with specific functions such as hole transportation, electron transportation, emission, and thermal stability are ideal for this purpose. Tang and VanSlyke first demonstrated that multilayered OLEDs made from a triarylamine and Alq3 showed much improved efficiencies. This triggered a flurry of activity in the search for suitable materials for OLEDs. In particular, an emitter with either a hole-transporting or electron-transporting capability is beneficial, as this can simplify the device structure (Page 445, left Col. Introduction, lines 1-13). Thus, Kundu clearly discloses the material having structural formula (1) in an imaging element. 
Furthermore, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In this case, even though, Kundu discloses double-layer organic-emitting devices, the two different intended uses (i.e., Kundu and present invention) are not distinguishable in terms of an imaging element. see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., irradiation of a photoelectric conversion layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). 

In response to the Applicant’s argument that Ujiie in view of Kundu cannot be combined because Ujiie teaches away from such a combination.
The Examiner respectfully disagrees. The disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does
not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Ujiie does not expressly teach the anode-side buffer layer includes a material having structural formula (1) as set forth.  However, Kundu teaches double-layer organic-emitting devices such as ITO: indium tin oxide as anode /HTL: hole transporting layer as anode-side buffer layer including structural formula (1)/ETL: electron transporting layer as photoelectric conversion layer including  TPBI: (1,3,5-tris(N-phenyl bezimidazol-2-yl)- benzene) or Alq3 (tris(8-hydroxyquinoline) aluminum)/Mg:Ag as cathode (Page 445, Abstract, lines 4-9), wherein the structural formula (1) nd para, lines 4-6). it is noted that the features such as the thickness of carrier blocking layer from carbazole material  leading to reduction in external quantum efficiency upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). 
The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of Ujiie in view of Kundu is deemed to teach an imaging element which is formed by sequentially stacking at least an anode, an anode-side buffer layer, a photoelectric conversion layer, and a cathode, wherein the anode-side buffer layer includes a material having structural formula 1 as the recited claim. In an analogous art of an imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the an anode-side buffer layer such as carrier blocking layer by Ujiie so as to include the anode-side buffer layer includes a material having structural formula (1) as set forth as taught by Kundu, and would nd para, lines 4-6). 
Furthermore, it is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). Kundu cures the deficiency in 
Ujiie relied upon in rejecting independent claim 1, and one skilled in the art would naturally look prior art such as Kundu addressing the same problem as the invention at hand, and in this case would find an appropriate solution. Thus, it appears that Kundu disclosure would have led one of ordinary skill in the art, through no more than ordinary creativity, to modify the an anode-side buffer layer such as carrier blocking layer by Ujiie so as to include the anode-side buffer layer includes a material having structural formula (1) as set forth as taught by Kundu in providing as efficient carrier blocking layer with high glass transition temperature as suggested by Kundu (Page 445, right Col. 2nd para, lines 4-6) (in making an obviousness determination one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”).
The applicant needs to show that his invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., an imaging element) and show the product is actually 

10.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/19/2021